Citation Nr: 1224284	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  06-02 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than September 1, 2004 for the awards of service connection for non-small cell lung cancer (NSCLC) and for metastatic brain cancer, secondary to NSCLC.  

(The issues of whether new and material evidence to reopen a claim for service connection for posttraumatic stress disorder (PTSD) has been received for purposes of accrued benefits, and entitlement to service connection for PTSD for purposes of accrued benefits, are the subjects of a separate Board decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to August 1967.  He died on January [redacted], 2005.  The appellant is his widow.  

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2004 rating decision in which the RO, inter alia, granted service connection for NSCLC and for metastatic brain cancer and assigned initial 100 percent ratings, both effective September 1, 2004.  Notice of the rating decision was issued to the Veteran on January 5, 2005.  The Veteran passed away on January [redacted], 2005.  

In January 2005, the appellant filed a VA Form 21-534, Application for Dependency and Indemnity Compensation (DIC), Death Pension, and Accrued Benefits by a Surviving Spouse.  In a February 2005 rating decision, the RO granted DIC, effective January [redacted], 2008.  In a notice letter also dated in June 2008, the RO advised the appellant that it had also approved accrued benefits based on a check for benefits payable to the Veteran during his lifetime that was returned.

In April 2005, the appellant filed a VA Form 21-4138, Statement in Support of Claim, in which she expressed disagreement with the effective dates assigned for the awards of service connection for NSCLS and for metastatic brain cancer in the December 2004 rating decision.  In a May 2005 administrative decision, the RO declined to accept the appellant's statement as a valid notice of disagreement (NOD) on the basis that the Veteran passed away prior to the appellant filing her NOD, thereby rendering the December 2004 decision final.  The RO issued a December 2005 statement of the case (SOC) that characterized the matter on appeal as whether the appellant submitted a valid NOD with the assigned effective dates.  The appellant filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in January 2006.

In April 2008, the appellant testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

In June 2008, the Board determined that the appellant's April 2005 NOD constituted a valid and timely NOD with the effective dates assigned for the awards of service connection for NSCLC and for metastatic brain cancer, and granted the appeal to that extent only.  

Also in June 2008, the Board also remanded the appellant's claim for an earlier effective dates for the awards of service connection to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include issuing an SOC on the effective date claim, and affording the appellant an opportunity to perfect an appeal as to that issue.   Pursuant to the Board's June 2008 remand, the RO issued an SOC in October 2008.  However, as this SOC did not provide 60 days for the appellant's reply, the RO issued a corrected SOC in November 2008, and later that month, the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).

After completing the requested action, the RO/AMC continued to deny the claim for an earlier effective date  (as reflected in a September 2011 supplemental SOC (SSOC)) and returned this matter to the Board for further consideration.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the appellant's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished. 

2.  On November 12, 2004, the RO received the Veteran's original claims for service connection for NSCLC and for metastatic brain cancer.

3.  Notwithstanding the appellant's current assertions that the Veteran filed prior claims, the claims file includes no statement or communication from the Veteran, prior to November 12, 2004, that constitutes pending claims for service connection for NSCLC and for metastatic brain cancer, and the appellant has produced no proof that the Veteran filed any prior claims involving NSCLC and metastatic brain cancer.

4.  The Veteran's NSCLC was diagnosed in September 2004; there is no medical indication that the Veteran had NSCLC from the June 9, 1994 date of a relevant change in law to September 1, 2004. 






CONCLUSION OF LAW

The claim for an effective date earlier than September 1, 2004, for the awards of service connection for NSCLC and metastatic brain cancer is without legal merit.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.114, 3.151, 3.155, 3.157, 3.400 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

In the present appeal, the October 2008 and November 2008 SOCs included citation to the provisions of 38 C.F.R. §§ 3.114 and 3.400 and discussion of the legal authority governing effective dates for awards of compensation.  The October 2008 and November 2008 SOCs set forth the reasons for the denial of the appellant's request for an earlier effective date in this case.  Moreover, the appellant has been afforded the opportunity to present evidence and argument with respect to the claim on appeal, to include during the April 2008 hearing.  The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed the appellant.  As will be explained below, the claim lacks legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

II.  Analysis

Generally, the effective date for a grant of service connection is the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2011).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly-authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

The claims file reflects that the Veteran's original claim for service connection for NSCLC was received by VA on November 12, 2004.  In a December 2004 rating decision, the RO awarded service connection for NSCLC and for metastatic brain cancer as secondary to NSCLC, assigning an effective date of September 1, 2004 (the date that these disabilities were diagnosed).  

In her April 2005 NOD, the appellant argued that she is entitled to an earlier effective date for the awards of service connection for NSCLC and for metastatic brain cancer because the Veteran filed claims for service connection for these conditions in July 2003.  During her April 2008 hearing, she asserted that the Veteran had filed claims for service connection for NSCLC and for metastatic brain cancer in July 2002.  Alternatively, in her November 2008 substantive appeal, the appellant essentially contended that she is entitled to an earlier effective date for the awards of service connection for NSCLC and for metastatic brain cancer because the Veteran's NSCLC and metastatic brain cancer were present long before the VA diagnosed them in September 2004.    

Notwithstanding the appellant's assertions, the Board finds that a thorough review of the claims file reveals no communications regarding service connection for NSCLC and for metastatic brain cancer prior to his claim for service connection received on November 12, 2004.  The Board acknowledges that VA must liberally construe all documents filed by a claimant.  See EF v. Derwinski, 1 Vet. App. 324, 326 (1991).  In this case, however, although the Veteran filed earlier claims for service connection for other disabilities, there simply are no documents that might be construed, even in the broadest sense, as claims for NSCLC and for metastatic brain cancer prior to November 12, 2004.  While the appellant has asserted that the Veteran filed earlier claims, she has not produced evidence of such claims.

The Board also points out that there is a presumption of regularity pursuant to which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  Therefore, VA adjudicators are presumed to have properly discharged their official duties by properly handling claims submitted by the Veteran.  The presumption of regularity is not absolute; it may be rebutted by the submission of "clear evidence to the contrary."  Statements made by a veteran, without more, do not constitute the type of clear evidence to the contrary which would be sufficient to rebut the presumption of regularity.  Jones v. West, 12 Vet. App. 98 (1999), Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); Ashley v. Brown, 2 Vet. App. 62, 64 (1992).  Hence, in this case, the appellant's unsupported assertions that the Veteran filed earlier claims for service connection for NSCLC and for metastatic brain cancer in July 2002 and in July 2003 are insufficient to rebut the presumption that VA properly handled all claims filed by the Veteran.



In short, the claims file includes no statement or communication from the Veteran, prior to November 12, 2004, that constitutes pending claims for service connection for NSCLC and for metastatic brain cancer, and the appellant has not otherwise persuasively established there existed any such claims.  

The Board notes that the claims file includes private medical records reflecting that the Veteran had diffuse thinning of the corpus callosum and moderate diffuse brain atrophy in March 1998 and brain atrophy in October 1999.  However, while records of medical treatment may constitute an informal claim for increase or to reopen a disability determination for a disability for which service connection has already been established, such records cannot constitute an informal claim for service connection.  See 38 C.F.R. § 3.157(b).  See also MacPhee v. Nicholson, 459 F.3d 1323, 1326 (Fed. Cir. 2006).      

Furthermore, with respect to the date that entitlement arose for NSCLC and for metastatic brain cancer, a VA neurologist indicated in an October 2004 letter that when the Veteran was being treated for a suspected flare-up or progression of multiple sclerosis in September 2004, an MRI of the brain was suspicious for a metastasis in the right occiput.  An October 2004 CT scan of the thorax, abdomen, and brain confirmed a single small solitary likely metastatic right occipital lesion and a likely primary left lung neoplasm.  A thorough review of the claims file reveals that the September 2004 MRI of the brain is the earliest evidence of a diagnosis of cancer.  The appellant essentially argues that the Veteran's NSCLC and metastatic brain cancer were present prior to the September 2004 VA diagnosis.  The Board notes that the claims file includes private medical records reflecting that the Veteran had diffuse thinning of the corpus callosum and moderate diffuse brain atrophy in March 1998 and brain atrophy in October 1999.  However, these private medical records do not show diagnoses of NSCLC or metastatic brain cancer and are instead related to the Veteran's multiple sclerosis.  In any event, even if the dates that entitlement arose for the Veteran's NSCLC and metastatic brain cancer were in March 1998 or October 1999, he would not be entitled to these effective dates for his awards of service connection because November 12, 2004 (the date of receipt of his claim) would be the later date for the purpose of assigning an effective date for his awards of service connection.  See 38 C.F.R. § 3.400.     

The Board has considered that, in the December 2004 rating decision, the RO granted service connection for NSCLC based on the Veteran's presumed exposure to herbicides during active service in Vietnam.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e).    

With respect to the assignment of effective dates for awards of service connection for diseases presumed to have been caused by herbicide exposure, a limited exception to the statutory provisions governing the assignment of effective dates was created by the Nehmer line of cases:  the final Stipulation and Order in Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I), the specific guidance describing the Stipulation and Order setting forth VA's ongoing responsibilities for further rulemaking and disability payments to class members provided in Nehmer v. United States Veterans Administration, 32 F. Supp. 2d 1175 (N.D. Cal. 1999) (Nehmer II), the class action Order in Nehmer v. United States Veterans Administration, No. CV-86-6160 TEH (N.D. Cal., Dec. 12, 2000), and Nehmer et. al. v. Veterans Administration of the Government of the United States, 284 F. 3d 1158 (9th Cir. 2002) (Nehmer III).   

In August 2003, VA published regulations to implement these orders.  A Nehmer class member is defined as a veteran who has a covered herbicide disease.  38 C.F.R. § 3.816(b)(1)(i).  The term "covered herbicide disease" includes respiratory cancers, including lung cancer.  38 C.F.R. § 3.816(b)(2)(viii).  If VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985, and May 3, 1989, the effective date of the award will be the later of the date VA received the claim on which the prior denial was based or the date the disability arose.  38 C.F.R. § 3.816(c)(1).  If the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816(c)(2).

If the requirements of (c)(1) or (c)(2) are not met, the effective date of the award shall be determined in accordance with 38 C.F.R. §§ 3.114, 3.400.  38 C.F.R. § 3.816(c)(4).

Where compensation is awarded or increased pursuant to a liberalizing law, or a liberalizing VA issue approved by the Secretary or by the Secretary's direction, the effective date of such award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue.  Where compensation is awarded or increased pursuant to a liberalizing law or VA issue which became effective on or after the date of its enactment or issuance, in order for a claimant to be eligible for a retroactive payment under the provisions of this paragraph the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  38 C.F.R. § 3.114(a).  If a claim is reviewed at the request of the claimant more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of receipt of such request.  38 C.F.R. § 3.114(a)(3).

The effective date of the regulation that added respiratory cancers, including lung cancer, to the list of diseases for which the VA Secretary has determined that there exists an etiological relationship to herbicides exposure (and are, thus, subject to presumptive service connection on the basis of such exposure) is June 9, 1994.  See 59 Fed. Reg. 29723-29724 (stating that respiratory cancers were added to the presumptive list effective June 9, 1994).  As discussed above, the Veteran did not file a claim for service connection for NSCLC until November 12, 2004, and there was no prior denial of service connection for NSCLC.  Since there was no prior denial of service connection for NSCLC and the Veteran's claim for service connection was received after lung cancer was added to the list of presumptive diseases, the retroactive provisions of 38 C.F.R. § 3.816 are not applicable to this case.  

The Board has also considered whether, pursuant to 38 C.F.R. § 3.114(a), the appellant may, possibly, be entitled to an effective date of one year earlier than the date the Veteran filed his claim for service connection for NSCLC, if the evidence of record establishes that (1) he experienced symptoms of NSCLC prior to his diagnosis, and (2) NSCLC existed continuously from that date until the time he filed his NSCLC claim.  

The pertinent evidence of record, however, simply does not indicate that the Veteran had NSCLC until after June 9, 1994.  The earliest record of treatment associated with the claims file that pertains to lung cancer indicates that a September 2004 MRI of the brain was suspicious for a metastasis in the right occiput.  An October 2004 CT scan of the thorax, abdomen, and brain subsequently confirmed a single small solitary likely metastatic right occipital lesion and a likely primary left lung neoplasm.    

The Board recognizes that, in conjunction with the filing of her VA Form 9, the appellant submitted some private treatment records in support of her claim for an earlier effective date for the awards of service connection.  While she has submitted records of VA and private treatment dated from December 1992 to October 1999, these records make no mention of complaints regarding or treatment for lung cancer.  Rather, these records reflect diffuse thinning of the corpus callosum and moderate diffuse brain atrophy in relation to the Veteran's multiple sclerosis as well as treatment for PTSD and chronic drug dependence.  The records of VA and private treatment submitted by the appellant make no mention of lung cancer prior to 2004.  Accordingly, these records are not pertinent to the claim on appeal.    

The evidence of record simply does not reflect that the Veteran met the criteria for service connection for NSCLC on June 9, 1994.  Accordingly, as the Veteran did not meet the criteria for service connection for NSCLC on the effective date of the liberalizing regulation, an earlier effective date for the award of service connection pursuant to 38 C.F.R. § 3.114 is also not warranted.  

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  As, on these facts, no effective date for the awards of service connection for NSCLC and for metastatic brain cancer earlier than September 1, 2004, is assignable, the claim for an earlier effective date must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An effective date earlier than September 1, 2004, for the awards of service connection for NSCLC and for metastatic brain cancer is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


